UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 5 )* BEAR STATE FINANCIAL, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Richard N. Massey Bear State Financial Holdings, LLC 900 S. Shackleford, Suite 401 Little Rock, Arkansas 72211 (501) 975-6022 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: C. David McDaniel
